NOTE: This order is nonprecedential
United States Court of AppeaIs
for the FederaI Circuit
INTERNATIONAL UNION OF OPERATING
ENGINEERS, LOCAL 513, AFL-CIO,
Petitioner,
V.
NATIONAL LABOR RELATIONS BOARD,
Respondent.
2010-3126
Petiti0n for review of the National Labor Re1ations
Board in case no. 14-CB-10424.
ON MOTION
ORDER
Up0n consideration of Internationa1 Union of Operat-
ing Engineers’ unopposed motion to voluntarily dismiss
this petition for review for lack of jurisdiction,
IT ls ORDERE1) THAT:

INTERNATIONAL UNION V. NLRB
2
(1) The motion is granted A11 other pending motions
are moot.
(2) Each side shall bear its own costs
lng 15 2010
D:-its
cc: James P. Fau1, Esq.
A1ny H. Ginn, Esq.
s19
IssUED As A MANDA'rE; .1Ll1
FoR THE COURT
/s/ J an Horba1y
J an Horba1y
C1erk
15 2010
FlLE
us comer or all-'?PEALs ron
ms renew macon
JUL 15 2010
mm HoRBAur
cum